Citation Nr: 0615133	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for blood in urine.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The veteran participated in a Travel Board hearing with the 
undersigned in February 2006.  A transcript of that 
proceeding has been associated with the claims folder.

The issues of service connection for blood in the urine, a 
low back disability, hearing loss and tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability and blood in urine in June 2002; the veteran did 
not appeal that denial and it is final.

2.  Evidence received since the June 2002 RO decision relates 
to unestablished facts necessary to substantiate the low back 
and blood in urine claims and raises a reasonable possibility 
of substantiating these claims.


CONCLUSION OF LAW

The criteria for reopening the claims for service connection 
for a low back disability and blood in urine are met, and the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 
2005); 38 C.F.R. §§ 3.156, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claims of entitlement to service connection for a low back 
disability and blood in urine.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
Supp. 2005).  In order to reopen a claim there must be added 
to the record "new and material evidence."  See 38 U.S.C.A. § 
5108 (West Supp. 2005).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The June 2002 RO decision that 
denied service connection for these conditions is final and 
may not be reopened in the absence of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2005); 
38 C.F.R. § 3.156(a) (2005).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen were filed in 
March 2003.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2005).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

At the time of the June 2002 denial of the claim, evidence of 
record included service medical records from May 1965 through 
May 1967; hospital reports from Methodist Hospital in Dallas; 
an unsigned clinical note dated in September 1999; treatment 
reports from Fine & Fine Urology; treatment reports from 
K.B., M.D.; treatment reports from R.D.S., M.D., dated from 
September 1999 through August 2001; and treatment reports 
from A.B.M., M.D.

Evidence received in the current attempt to reopen the claim 
includes testimony received during the Travel Board hearing 
in February 2006 and medical records from Dr. R.F.M.

Service connection for a back condition was denied because 
there was no evidence of in-service treatment for back 
problems and no post-service diagnosis of a chronic back 
disorder.  The Board finds that the additional evidence is 
both new and material as defined by regulation.  See 38 
C.F.R. § 3.156(a) (2005).  The veteran's testimony 
establishes in-service back injury, and the records from Dr. 
R.F.M. show diagnosis of radiculopathy.  This new evidence 
does relate to unestablished facts in this case (whether the 
veteran incurred a back injury during service and whether he 
now has the claimed condition).  Having determined that new 
and material evidence has been added to the record, the 
veteran's claim of service connection for a low back 
disability is reopened.  See 38 U.S.C.A. § 5108 (West Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).  

Service connection for blood in urine was denied because this 
was considered an abnormal symptom, but not a diagnosis of a 
chronic disorder.  The Board finds that the additional 
evidence is both new and material as defined by regulation.  
See 38 C.F.R. § 3.156(a) (2005).  The veteran's testimony 
establishes continuity of symptomatology after service.  This 
fact, standing alone, would not necessarily be significant, 
but in light of the in-service and post-service notations of 
hematuria, it is sufficient to reconsider the merits of the 
claim. Having determined that new and material evidence has 
been added to the record, the veteran's claim of service 
connection for blood in urine is reopened.  See 38 U.S.C.A. § 
5108 (West Supp. 2005); 38 C.F.R. § 3.156(a) (2005).  

However, the Board cannot, at this point, adjudicate the 
reopened claims, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

The claims of entitlement to service connection for a low 
back disability and blood in urine are reopened.  To this 
extent, and to this extent only, the appeal is granted.


REMAND

Having reopened the claims of entitlement to service 
connection for a low back disability and blood in urine does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the veteran in the development of 
the claim by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a) (West Supp. 2005).   

The Board notes that the veteran provided testimony during 
the February 2006 Travel Board hearing.  During this 
proceeding, the veteran informed VA of additional outstanding 
treatment records pertinent to his claims.  He also informed 
VA that he was receiving Social Security Administration (SSA) 
disability payments.  Though the veteran stated that he was 
in receipt of SSA disability for injuries resulting from a 
motor vehicle accident in 1989, the Board finds that the 
other potential evidence addressing the veteran's current 
claims warrant obtaining these records.  Pursuant to Littke 
v. Derwinski, 1 Vet. App. 90 (1990), the AMC should obtain 
all records associated with such determination.

The veteran was treated during service for hematuria and 
there are post-service notations of same.  He testified as to 
continuity of symptomatology which, considering the nature of 
the claimed condition, is competent evidence. Such evidence 
mandates providing him an examination. See Duenas v. 
Principi, 18 Vet. App. 512 (2004). Although the RO concluded 
hematuria is not a chronic disability in and of itself, there 
is no medical evidence indicating this, and also no medical 
opinion indicating that a chronic disorder is not present to 
account for this complaint.  Since VA must consider only 
independent medical evidence to support its conclusions, 
further investigation is needed.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

Under the circumstances, the Board is persuaded that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following actions: 

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with current caselaw.  Since the 
hearing loss claim has not, as of yet, 
been reopened, this notification must 
comply with Kent v. Nicholson, No. 04-
181 (U.S. Vet. App., March 31, 2006).

2.  The AMC must ask the veteran to 
complete releases authorizing VA to 
request the following private medical 
records:

A.  All available physical 
examinations and/or treatment 
records from the veteran's former 
employer, Procter & Gamble.

B.  Medical records dated in 2002 
or 2003 from Southwest Medical 
Center.

C.  Medical records dated 1989 to 
the present from R.D.S., M.D.

D.  All available medical records 
from Fine & Fine Urology 
Associates.

E.  Medical records from 1989 from 
Presbyterian Hospital, relating to 
the veteran's motor vehicle 
accident.

If the AMC is unable to obtain any of 
these records, this must be documented 
in the veteran's claims folder.

3.  The AMC must contact the SSA and 
obtain any records submitted in 
connection with the veteran's claim for 
SSA disability benefits.

4.  After receiving the above evidence, 
to the extent available, schedule the 
veteran for a VA genitourinary 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has hematuria that is 
related to disease or injury incurred 
during his service, to include in-
service notations of same, and, if so, 
whether this is a chronic disorder, in 
and of itself, or a symptom of a 
chronic genitourinary condition. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After receiving the above evidence, 
the RO should determine whether any 
other VA examinations are needed to 
obtain opinion as to the relationship 
between any of the claimed condition 
and the veteran's military service.

6.  Upon completion of the above, the AMC 
should readjudicate the claims.  In the 
event that the claims are not resolved to 
the satisfaction of the veteran, he 
should be provided with a supplemental 
statement of the case.  If in order, the 
case should then be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


